ITEMID: 001-82966
LANGUAGEISOCODE: ENG
RESPONDENT: HRV
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF HUSIC v. CROATIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1
JUDGES: Christos Rozakis
TEXT: 4. The applicant was born in 1952 and lives in Zagreb.
5. Following her dismissal from work on 7 November 1994 the applicant brought a civil action in the Zagreb Municipal Court (Općinski sud u Zagrebu) on 16 December 1994 against her former employer seeking her reinstatement and the salary arrears. Since the entry into force of the Convention in respect of Croatia on 5 November 1997, the court held five hearings and obtained an expert opinion. The expert opinion received by the court on 13 February 2002 could not be served on the applicant because she had changed her address without notifying the court.
6. On 5 February 2003 the applicant lodged a constitutional complaint under section 63 (1) of the Constitutional Court Act. On 7 July 2003 the Constitutional Court (Ustavni sud Republike Hrvatske) accepted the applicant's complaint, finding a violation of her constitutional right to a hearing within a reasonable time. It ordered the Zagreb Municipal Court to give a decision in the applicant's case within six months following its publication in the Official Gazette and awarded her compensation in the amount of 7,500 Croatian kunas (HRK). The decision was published on 22 July 2003.
7. In its judgment of 4 February 2004 the Zagreb Municipal Court dismissed the applicant's claim as ill-founded. That judgement was served on the applicant on 1 April 2004. Following an appeal, on 13 September 2005 the Zagreb County Court (Županijski sud u Zagrebu) quashed the first-instance judgment and remitted the case.
8. In the fresh proceedings before the Zagreb Municipal Court a hearing was held on 3 March 2006. The hearing scheduled for 23 May 2006 was adjourned because the summons sent to the applicant had been returned. At the next hearing held on 6 November 2006 the applicant extended her claim to another defendant. The proceedings are still pending.
9. Article 29 § 1 of the Constitution (Ustav Republike Hrvatske, Official Gazette no. 41/2001 of 7 May 2001) reads as follows:
“In the determination of his rights and obligations or of any criminal charge against him, everyone is entitled to a fair hearing within a reasonable time by an independent and impartial court established by law.”
10. The relevant part of the Constitutional Act on the Constitutional Court (Ustavni zakon o Ustavnom sudu Republike Hrvatske, Official Gazette no. 49/2002 of 3 May 2002 – “the Constitutional Court Act”) reads as follows:
“(1) The Constitutional Court shall examine a constitutional complaint whether or not all legal remedies have been exhausted if the competent court fails to decide a claim concerning the applicant's rights and obligations or a criminal charge against him or her within a reasonable time ...
(2) If a constitutional complaint ... under paragraph 1 of this section is upheld, the Constitutional Court shall set a time-limit within which the competent court must decide the case on the merits...
(3) In a decision issued under paragraph 2 of this section, the Constitutional Court shall assess appropriate compensation for the applicant for the violation of his or her constitutional rights ... The compensation shall be paid out of the State budget within three months from the date a request for payment is lodged.”
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
